TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 29, 2018



                                    NO. 03-14-00402-CR


                                Rex Allen Nisbett, Appellant

                                               v.

                                 The State of Texas, Appellee




           APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
                BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
              AFFIRMED ON REMAND -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.